Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12, 24 have been canceled. Claims 1-11, 13-23, 25, 26 have been examined.
Response to Amendment
The amendment filed on 2/18/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 13-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (20150317714) in view of Walker et al. (20200098025) further in view of Dubuque (20200279109).
As per claims 1, 13, picture
Huet discloses a computer implemented method for displaying shoppable advertisements based on search query, the method comprising: 
receiving the search query from a user (par 2, 3);
calculating a product relevance score for each of the plurality of purchasable products associated with the retrieved image based on the search query (par 13, 38); 
ranking each of the plurality of purchasable products based on the product relevance score (par 13, 38); and 
displaying the shoppable advertisements for the selected subset of purchasable products on a user device (par 13).
	Huet does not explicitly disclose:
selecting a subset of purchasable products based on the ranking.
However, Walker discloses:
selecting a subset of purchasable products based on the ranking (par 13, 20). Walker discloses a subset of the plurality of products is selected for each of the product categories, and an indication of the selected products is provided. Examiner equates this teaching of Walker to be equivalent to the applicant’s claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Walker’s selecting a subset of purchasable products based on the ranking to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to provide merchants with the ability to offer potential customers the option to purchase products in a plurality of product categories.

retrieving an image related to the search query from a database, the retrieved image being associated with a plurality of purchasable products; and
displaying the retrieved  image on a user device. 
 However, Dubuque discloses retrieving an image related to the search query from a database, the retrieved image being associated with a plurality of purchasable products (par 58) Dubuque discloses a processor that carries out program instructions to perform the arithmetical, logical, and input/output operations of a computing system along with a database that manages the delivery of images of products in response to a query of user that originates on that user’s device; and
displaying the retrieved  image on a user device (par 58). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Dubuque’s retrieving an image related to the search query from a database, the retrieved image being associated with a plurality of purchasable products and displaying the retrieved  image on a user device to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to allow merchants to entice consumers with offers, such as coupons, sales, rebates, favorable shipping terms, or other changes in terms favorable to consumers (Dubuque par 3).
As per claims 2, 14,
Huet discloses calculating a prominence score for the plurality of purchasable products (par 46).

As per claims 3, 15,
Huet discloses machine learning to calculate the product relevance score (par 47, 57). 
As per claims 4, 16,
Huet discloses calculating the product relevance score for each of the plurality of purchasable products based on one or more of user data, image data, merchant data, and product data (par 36, 38). See Greaves also at par 72.
As per claims 5, 17,
Walker further discloses displaying the image comprises displaying text and a toggle button (par 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Walker’s displaying the image comprises displaying text and a toggle button to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to provide merchants with the ability to offer potential customers the option to purchase products in a plurality of product categories.
As per claims 8, 20,
Huet discloses directing the user to a particular product category within a merchant website upon the user’s interaction with the displayed text (par 20, 26, 27).

As per claims 9, 
Huet discloses directing the user to a particular product category within the merchant website upon the user’s interaction with the displayed image (par 20, 26, 27).
As per claims 10, 21, 22, 
Huet discloses directing the user to a product page within the merchant website upon the user’s interaction with one of the selected subset of purchasable products (par 20, 26, 27).
As per claims 11, 23,
Walker further discloses the offer bubbles further comprises one or more of: a product name, a product price, and an annotation for the selected subset of purchasable products (par 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Walker’s the offer bubbles further comprises one or more of: a product name, a product price, and an annotation for the selected subset of purchasable products to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to provide merchants with the ability to offer potential customers the option to purchase products in a plurality of product categories.
Claims 6, 7, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (20150317714) in view of Walker et al. (20200098025) further in view of Dubuque (20200279109) further in view of Ganguly et al. (20100114615).
As per claims 6, 18,
The Huet, Walker and Dubuque combination discloses the claimed invention as in claims 1 and 13. The combination does not explicitly disclose:

However, Ganguly discloses:
displaying the shoppable advertisements further comprise displaying indicators anchored to the selected subset of purchasable products or offer bubbles anchored to the selected subset of purchasable products (par 50, 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ganguly’s displaying the shoppable advertisements further comprise displaying indicators anchored to the selected subset of purchasable products or offer bubbles anchored to the selected subset of purchasable products to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to allow large catalogs of inventory to be made available for searching and viewing.
As per claims 7, 19,
Ganguly discloses the offer bubbles are displayed when the toggle button is on and the indicators are displayed when the toggle button is off (par 50, 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ganguly’s the offer bubbles are displayed when the toggle button is on and the indicators are displayed when the toggle button is off to Huet’s computer implemented method for displaying shoppable advertisements based on search query. One would be motivated to do this in order to allow large catalogs of inventory to be made available for searching and viewing.
Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huet et al. (20150317714) in view of Walker et al. (20200098025) further in view of Dubuque (20200279109) further in view of Greaves et al. (20190095969).
As per claims 25, 26,
The Huet, Walker and Dubuque combination discloses the claimed invention as in claims 1 and 13. The combination does not explicitly disclose:
retrieving the image related to the search query from the database includes retrieving embedded information identifying the plurality of purchasable products, and wherein calculating the product relevance score for each of the plurality of purchasable product utilizes the embedded information.
However, Greaves discloses:
retrieving the image related to the search query from the database includes retrieving embedded information identifying the plurality of purchasable products, and wherein calculating the product relevance score for each of the plurality of purchasable product utilizes the embedded information (par 72). Greaves discloses a user searching for products at a vendor’s website. Said vendor sending, from a database “product codes consisting of images, prices, descriptions and links for those products.”
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greaves’ retrieving the image related to the search query from the database includes retrieving embedded information identifying the plurality of purchasable products, and wherein calculating the product relevance score for each of the plurality of purchasable product utilizes the embedded information to Huet’s computer implemented method for displaying shoppable advertisements based on .
Response to Arguments
Applicant Remarks filed on 2/18/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Dubuque and Greaves to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.